DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 07-14-22.
Claim 8 is amended.
Claims 1-7, 11, 17 and 21-25 are canceled.
Claim 28 is added.

Allowable Subject Matter	
Claims 8-10, 12-16, 18-20 and 26-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 8-10, 12-16 and 18-19 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 8 in combination as claimed, including:
a board made of resin that has a first face and a second face opposite each other and that hermetically separates environments of different air pressures from each other; a first surface-mount connector on the first face; and a second surface-mount connector on the second face, wherein the first surface-mount connector comprises a first case made of an insulating material, the first case comprises: a plurality of terminals for connecting a first wiring bunch; and a plurality of metal terminals protruding from the first case for mounting the first surface-mount connector on the first surface, the second surface-mount connector comprises a second case made of the insulating material, the second case comprises: a plurality of terminals for connecting a second wiring bunch; and a plurality of metal terminals protruding from the second case for mounting the second surface-mount connector on the second surface, the plurality of metal terminals of the first surface-mount connector and the plurality of metal terminals of the second surface-mount connector are arrayed with an equal pitch, a plurality of through via holes corresponding both to the plurality of metal terminals of the first surface-mount connector and to the plurality of metal terminals of the second surface-mount connector are formed to penetrate between the first and second faces, hole parts of the through via holes are filled with resin, a first metal film pad group is formed on the first face and a second metal film pad group is formed on the second face such that, for each of the through via holes, the hole part thereof filled with the resin is covered with no gap from opposite sides, the plurality of metal terminals of the first surface-mount connector are connected to the first metal film pad group and the plurality of metal terminals of the second surface-mount connector are connected to the second metal film pad group such that a rectilinear current introduction path is formed via the through via holes between corresponding ones of the metal terminals of the first surface-mount connector and the metal terminals of the second surface-mount connector, and the rectilinear current introduction path is formed between the first wiring bunch and the second wiring bunch through the current introduction terminal.
Claim 20 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 20 in combination as claimed, including:
an X-ray image sensor disposed inside a chamber an air pressure inside which is kept lower than in an outer space; a signal processing circuit for the X-ray image sensor, the signal processing circuit being disposed outside the chamber; and a current introduction terminal for making the X-ray image sensor conduct to the signal processing circuit while keeping the chamber airtight, wherein the current introduction terminal includes a board made of resin, the board having a first face and a second face opposite each other, the board hermetically separating environments of different air pressures from each other, a plurality of through via holes corresponding both to a plurality of metal terminals of a first surface-mount connector to be mounted on the first face and to a plurality of metal terminals of a second surface-mount connector to be mounted on the second face are formed to penetrate between the first and second faces, and then hole parts of the through via holes are filled with resin, a first metal film pad group is formed on the first face and a second metal film pad group is formed on the second face such that, for each of the through via holes, the hole part thereof filled with the resin is covered with no gap from opposite sides and the metal terminals of the first and second surface-mount connectors are connected to the first and second metal film pad groups respectively, the second metal film pad group being connected to the first metal film pad group rectilinearly via the plurality of through via holes.
Claim 26 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 26 in combination as claimed, including:
an X-ray image sensor disposed inside a chamber an air pressure inside which is kept lower than in an outer space; a signal processing circuit for the X-ray image sensor, the signal processing circuit being disposed outside the chamber; and a current introduction terminal for making the X-ray image sensor conduct to the signal processing circuit while keeping the chamber airtight, wherein the current introduction terminal comprises: a board made of resin that has a first face and a second face opposite each other and hermetically separates environments of different air pressures from each other, a first surface-mount connector on the first face; and a second surface-mount connector on the second face, the first surface-mount connector and the second surface-mount connector each have a plurality of metal terminals, the plurality of metal terminals of the first surface-mount connector and the plurality of metal terminals of the second surface-mount connector are arrayed with an equal pitch, a plurality of through via holes corresponding both to the plurality of metal terminals of the first surface-mount connector and to the plurality of metal terminals of the second surface-mount connector are formed to penetrate between the first and second faces, hole parts of the through via holes are filled with resin, a first metal film pad group is formed on the first face and a second metal film pad group is formed on the second face such that, for each of the through via holes, the hole part thereof filled with the resin is covered with no gap from opposite sides, and the metal terminals of the first surface-mount connector are connected to the first metal film pad group and the metal terminals of the second surface-mount connector are connected to the second metal film pad group such that a rectilinear current introduction path is formed via the through via holes between corresponding ones of the metal terminals of the first surface-mount connector and the metal terminals of the second surface-mount connector.
Claim 27 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 27 in combination as claimed, including:
a plurality of X-ray image sensors disposed inside a chamber an air pressure inside which is kept lower than in an outer space; a signal processing circuit for the X-ray image sensors, the signal processing circuit being disposed outside the chamber; and a current introduction terminal for making the plurality of X-ray image sensors conduct to the signal processing circuit while keeping the chamber airtight, wherein the current introduction terminal includes a board having a first face and a second face opposite each other, the board forming a partition of the chamber, the current introduction terminal includes a plurality of connector pairs, each connector pair including a first surface-mount connector disposed on the first face and a second surface-mount connector disposed on the second face so as to correspond to the first surface-mount connector, in each connector pair, the first surface-mount connector and the second surface-mount connector each have a plurality of metal terminals and the plurality of metal terminals of the first surface-mount connector and the plurality of metal terminals of the second surface-mount connector are arrayed with an equal pitch, for each connector pair, a plurality of through via holes corresponding both to the plurality of metal terminals of the first surface-mount connector and to the plurality of metal terminals of the second surface-mount connector are formed to penetrate between the first and second faces and hole parts of the through via holes are filled with resin, for each connector pair, a first metal film pad group is formed on the first face and a second metal film pad group is formed on the second face such that, for each of the through via holes, the hole part thereof filled with the resin is covered with no gap from opposite sides, and for each connector pair, the metal terminals of the first surface-mount connector are connected to the first metal film pad group and the metal terminals of the second surface-mount connector are connected to the second metal film pad group such that a rectilinear current introduction path is formed via the through via holes between corresponding ones of the metal terminals of the first surface-mount connector and the metal terminals of the second surface-mount connector.
Claim 28 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 28 in combination as claimed, including:
a board made of resin that has: a first face and a second face opposite each other, and hermetically sealed through via holes, a first surface-mount connector that comprises a first case on the first face that is formed of an insulating material; and a second surface-mount connector that comprises a second case on the second face that is formed of the insulating material, wherein the first case comprises: a plurality of metal terminals for mounting the first surface-mount connector on the first face; and a plurality of connecting terminals for connecting a first wiring bunch, the second case comprises: a plurality of metal terminals for mounting the second surface-mount connector on the second face; and a plurality of connecting terminals for connecting a second wiring bunch, a first metal film pad group corresponding to the through via holes is formed on the first face, a second metal film pad group corresponding to the through via holes is formed on the second face, and the plurality of metal terminals of the first surface-mount connector are connected to the first metal film pad group and the plurality of metal terminals of the second surface-mount connector are connected to the second metal film pad group such that a current introduction path is formed via the through via holes between corresponding ones of the connecting terminals of the first case of the first surface-mount connector and the connecting terminals of the second case of the second surface-mount connector.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 8, 20, 26-28 and all claims dependent thereof patentable over art of record.
6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848